CONERY, J.,
dissenting.
IH respectfully dissent. The WCJ conflated her reasons for ruling with her judgment in a one paragraph ruling. Her one sentence conclusion stated:
The treating physician, Dr. Brent Cascio opined that arthroscopic lysis of adhesion is warranted for Darlene Vital to regain functionality, due to failure of all conservative therapy; therefore he has identified functional operative goals and the likelihood of achieving improved ability to perform activities of daily living or work activities.
The Medical Director’s decision cannot be overturned unless Plaintiff has shown by “clear and convincing evidence” that the decision was improper. La.R.S. 23:1203.1(K). See also Church Mut. Ins. Co. v. Dardar, 13-2351 (La.5/7/14), — So.3d —, 2014 WL 1800067; Matthews v. La. Home Builder’s Ass’n Self Insurer’s Fund, 13-1260 (LaApp. 3 Cir. 3/12/14), 133 So.3d 1280; Usie v. Lafayette Parish Sch. Sys., 13-294 (LaApp. 3 Cir. 10/9/13), 123 So.3d 885. The WCJ’s “findings” do *865not rise to the heightened standard of “clear and convincing evidence” sufficient to overturn the decision of the Medical Director and should be reversed.